DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on February 3, 2021.  Claims 1-15 are presented for review, with claim 1 as the sole independent (method-type) claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 23, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eleven (11) pages) were received on February 3, 2021.  These drawings are acknowledged.







EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  A typo to claim 2 must be corrected (to add “the” before “solidified polymeric material”) before the claims are passed to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 2 (Currently Amended) The method of claim 1, wherein the solidified polymeric material forms a polymeric overcoating that encapsulates the fusion splice region and stripped sections of each optical fiber segment of the plurality of fusion spliced optical fibers.







Allowable Subject Matter
Claims 1-15 are allowed.  Claim 1 is the sole independent (method) claim, with claims 2-15 depending further therefrom.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (EPO Yoshitaka 2009 163165 (Energia); see also Ota ‘242, Seike ‘591, Sarbell ‘162 and 170 from parent ‘883 application file)) does not expressly teach or reasonably suggest, in combination, each method step limitation for the formation of a fiber optic cable.  In particular to require:

Arranging ends of a first plurality of optical fiber segments and ends of a second pluralityof optical fiber segments in respective one-dimensional arrays that are aligned with one other;
Mass fusion splicing the ends of the first plurality of optical fiber segments to the ends of the second plurality of optical fiber segments to form a plurality of fusion spliced optical fibers each incorporating one optical fiber segment of the first plurality of optical fiber segments and one optical fiber segment of the second plurality of optical fiber segments, wherein fusion splices between the ends of the first plurality of optical fiber segments and the ends of the second plurality of optical fiber segments define a fusion region of the fiber optic cable, and wherein each optical fiber segment of the first and second pluralities of optical fiber segments includes a stripped section proximate the fusion splice region;
Contactingthe fusion splices of the plurality of fusion spliced optical fibers as well as at least a portion of the stripped section of each optical fiber segment with a polymeric material in a flowable state;
altering position of at least some fusion spliced optical fibers (emphasis add to after fusion occurs) of the plurality of fusion spliced optical fibers to yield a configuration in which the plurality of fusion spliced optical fibers has a non-coplanar arrangement at the fusion splice region; and
solidifying the polymeric material with the plurality of fusion spliced optical fibers in the non-coplanar arrangement at the fusion splice region (independent claim 1).

Based on such a combination of features in a method of forming claim, as a whole, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2-15 further depend from method claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D:

-Reference A to Wu is the parent patent ‘492.
-Reference B to Jones is pertinent to a fiber optic splice protecting system, but there is no movement after the mass fusion splicing.

-Reference D to Kordahi is pertinent to a non coplanar arrangement of high count optical fiber cable features at a joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                     
August 18, 2021